           Case 4:18-cv-01044-HSG Document 84 Filed 10/26/18 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA



                                                         CASE No C
                  Plaintiff(s)
 v.                                                      STIPULATION AND [PROPOSED]
                                                         ORDER SELECTING ADR PROCESS


                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
      Early Neutral Evaluation (ENE) (ADR L.R. 5)
      Mediation (ADR L.R. 6)
      Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
      Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
      the presumptive deadline (90 days from the date of the order referring the case to ADR)
      other requested deadline:

 Date:
                                                         Attorney for Plaintiff
 Date:
                                                         Attorney for Defendant

       IT IS SO ORDERED
       IT IS SO ORDERED WITH MODIFICATIONS:



   Date:
                                                             U.S. DISTRICT/MAGISTRATE JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 5-1-2018
